PER CURIAM.
This court issued an order on October 16, 2018, directing Appellant to show cause why sanctions should not be imposed against him in view of his having instituted numerous frivolous and meritless proceedings in this court. See State v. Spencer , 751 So.2d 47 (Fla. 1999).
*574We have reviewed and accept Appellant's response, but caution him that any further frivolous appellate filings challenging the judgment and sentence imposed in Lake County Judicial Circuit Cases Nos. 1983-CF-716, 1986-CF-1104 and 2006-CF-385 may result in imposition of sanctions. See Isley v. State , 652 So.2d 409, 411 (Fla. 5th DCA 1995) ("Enough is enough.").
COHEN, C.J., WALLIS and GROSSHANS, JJ., concur.